[forbestermloanforbearanc001.jpg]
Exhibit 10.1 Execution Version FORBEARANCE AGREEMENT THIS FORBEARANCE AGREEMENT,
dated as of July 1, 2020 (this “Agreement”), by and among Forbes Energy Services
LLC, a Delaware limited liability company (the “Borrower”), the Guarantors
listed on the signature pages hereto, the Lenders party hereto, and WILMINGTON
TRUST, NATIONAL ASSOCIATION, as agent for the Secured Parties under the Loan
Agreement (as defined below) (the “Agent”). W I T N E S S E T H WHEREAS, the
Borrower, the Guarantors (together with the Borrower, the “Loan Parties”), the
Lenders and the Agent are parties to financing arrangements pursuant to which
the Lenders have made and may make loans and advances and provide other
financial accommodations to the Borrower as set forth in the Loan and Security
Agreement, dated as of April 13, 2017, by and among the Loan Parties, the
Lenders and the Agent (as amended, restated, supplemented or otherwise modified
from time to time, including pursuant to this Amendment, the “Loan Agreement”);
WHEREAS, the Borrower was obligated to pay cash interest on the Loans on July 1,
2020 (the payment of such interest on such date, the “Scheduled Cash Interest
Payment”), and the failure to make the Scheduled Cash Interest Payment as and
when due constituted a Default (as defined in the Loan Agreement); WHEREAS, the
Borrower has advised the Agent that it will fail to make the Scheduled Cash
Interest Payment, when due, and the failure to make the Scheduled Cash Interest
Payment will constitute an Event of Default pursuant Section 10.01 of the Loan
Agreement (the “July 2020 Payment Default”); WHEREAS, pursuant to Article XI of
the Loan Agreement, upon the occurrence and during the continuance of an Event
of Default, the Agent may, and at the request of the Required Lenders shall,
among other things, declare that all or any portion of the Obligations shall be
immediately due and payable; and WHEREAS, the Borrower and the other Loan
Parties have requested, and the Lenders party to this Agreement, constituting
the Required Lenders have agreed, and have instructed the Agent to agree, to
forbear from declaring the Term Loans and all other Obligations to be due and
payable as a result of the occurrence of (a) the July 2020 Payment Default and
any subsequent failure to pay interest in cash on a scheduled interest payment
date and (b) failure (if any) to comply with the requirements to provide notice
of any Default or Event of Default in respect of the July 2020 Payment Default
(clauses (a) and (b) collectively, the “Specified Defaults”). NOW, THEREFORE, in
consideration of the foregoing and the mutual agreements and covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows: 1.
Definitions. Unless otherwise defined herein, capitalized terms or matters of
construction defined or established in the Loan Agreement shall be applied
herein as defined or 22018807



--------------------------------------------------------------------------------



 
[forbestermloanforbearanc002.jpg]
established therein. In addition, as used herein, the following terms shall have
the meanings ascribed to them: “Forbearance Period” shall mean the period
commencing on the date of this Agreement and ending on the Forbearance Agreement
Termination Date, unless extended by written notice from the Required Lenders to
the Borrower and the Agent. “Forbearance Agreement Termination Date” shall mean
the date on which the agreement to forbear terminates as provided in Section 3
hereof. 2. Forbearance. (a) Subject to satisfaction of the conditions in Section
6 hereof, the Required Lenders and the Agent (acting pursuant to direction by
the Required Lenders, as set forth in Section 12 herein) agree that during the
Forbearance Period the Lenders party hereto and the Agent will not, solely by
reason of the existence of the Specified Defaults, (i) demand payment,
accelerate any obligations, or exercise any other remedy available to the
Required Lenders or the Agent under the Loan Agreement or any Other Documents,
or applicable law, to enforce collection from the Borrower or any Guarantor of
any of the Obligations under the Loan Agreement or any Other Document or (ii)
exercise, or direct the Agent to exercise, any other rights or remedies under
the Loan Agreement or any Other Document. (b) In consideration of the
forbearance set forth in this Section 2, the Loan Parties agree that from and
including the date of the Scheduled Cash Interest Payment, the Loans and all
other accrued and unpaid obligations (including the unpaid Scheduled Cash
Interest Payment) shall bear interest, to the fullest extent permitted by law,
at a rate per annum equal to the Default Rate. 3. Termination of Forbearance
Agreement. This Agreement will be in effect unless and until terminated by the
Required Lenders and upon such termination, the Required Lenders shall thereupon
have and may exercise, or instruct the Agent to exercise, from time to time all
of the remedies available to them under the Loan Agreement and the Other
Documents, and applicable law, as a consequence of an Event of Default,
including with respect to the Specified Defaults; provided that this Agreement
shall not be terminated unless and until the Revolving Loan Obligations have
been paid in full and the Revolving Loan Documents have been terminated. 4.
Representations and Warranties. Each Loan Party represents and warrants to the
Agent and the Lenders party hereto as follows: (a) this Agreement has been duly
executed and delivered by each Loan Party, and is a legally valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its terms, except as enforcement may be limited by equitable principles or
by bankruptcy, insolvency, reorganization, moratorium, or similar laws relating
to or limiting creditors’ rights generally and to general principles of equity
and principles of good faith and dealing; and (b) the execution, delivery and
performance of this Agreement and the transactions contemplated hereunder (i)
are all within each Loan Party’s limited liability company 2 22018807



--------------------------------------------------------------------------------



 
[forbestermloanforbearanc003.jpg]
or corporate powers, as applicable, (ii) have been duly authorized by such Loan
Party, (iii) are not in contravention of law or the terms of such Loan Party’s
certificate of formation, limited liability company agreement, certificate of
incorporation, by-laws or other applicable constituent documents or of any
material agreement or undertaking to which such Loan Party is a party or by
which such Loan Party is bound and (iv) will not materially conflict with nor
result in any material breach in any of the provisions of or constitute a
default under or result in the creation of any Lien except Permitted
Encumbrances upon any asset of such Loan Party under the provisions of any
agreement or instrument to which such Loan Party or its property is a party or
by which it may be bound. 5. Acknowledgments by Guarantors. Each Guarantor
hereby expressly and specifically ratifies, restates and confirms the terms and
conditions of the Guarantee in favor of the Agent and the Lenders and its
liability for all of the obligations under the Guarantee by such Guarantor, and
all other obligations, liabilities, agreements and covenants thereunder. Each
Guarantor, by its signature below, hereby acknowledges, confirms and agrees that
the Guarantee executed by the Guarantors, guaranteeing the payment and
performance of the Borrower as set forth in the Guarantee and all other
obligations, liabilities, agreements and covenants thereunder, is in full force
and effect as of the Forbearance Effective Date. 6. Conditions Precedent. This
Agreement shall be effective upon the satisfaction of each of the following
conditions precedent on the date hereof (the “Forbearance Effective Date”): (a)
Agreement. The Agent shall have received this Agreement duly executed and
delivered by an authorized officer of each of the parties hereto; (b) Expenses.
The Agent shall have received all reimbursable expenses of the Agent (including
fees, disbursements and expenses of its counsel) invoiced to date in accordance
with the Loan Agreement; (c) Representations and Warranties. Each of the
representations and warranties made by any Loan Party in or pursuant to the Loan
Agreement and any Other Document to which it is a party, and each of the
representations and warranties contained in any certificate, document or
financial or other statement furnished at any time under or in connection with
the Loan Agreement or any Other Document shall be true and correct in all
material respects (without duplication of any materiality qualifiers already set
forth therein) on and as of such date as if made on and as of such date, except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (without duplication of any
materiality qualifiers already set forth therein) on and as of such earlier
date), subject to (i) with respect to Section 5.04 of the Loan Agreement, the
exclusion of property taxes of the Loan Parties that have become due during the
fiscal year ending December 31, 2020 but have not yet been paid, and (ii) with
respect to Section 5.08(a) of the Loan Agreement, the assumption that the Loan
Parties are able to refinance or otherwise satisfy the obligations under the
Loan Agreement on or prior to the maturity thereof; and (d) No Default. Other
than the Specified Defaults, no Event of Default or Default shall have occurred
and be continuing on the Forbearance Effective Date, or would exist 3 22018807



--------------------------------------------------------------------------------



 
[forbestermloanforbearanc004.jpg]
after giving effect to the transactions described in this Agreement on the
Forbearance Effective Date. 7. Jury Waiver; Governing Law; Consent to
Jurisdiction. THIS AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS SET FORTH IN
SECTIONS 12.03 AND 16.01 OF THE LOAN AGREEMENT, AND SUCH PROVISIONS ARE
INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS. 8. Counterparts, etc.
This Agreement may be executed in any number of and by different parties hereto
on separate counterparts, all of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute one and the same agreement.
Any signature delivered by a party by facsimile or email transmission shall be
deemed to be an original signature hereto. 9. Forbearance Agreement is an “Other
Document”. This Agreement is an Other Document and all references to the “Other
Documents” in the Loan Agreement and the Other Documents (including, without
limitation, all such references in the representations and warranties in the
Loan Agreement and the Other Documents) shall be deemed to include this
Agreement. 10. Entire Agreement. This Agreement, and the terms and provisions
hereof, the Loan Agreement and the Other Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersede any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written. 11. Severability. If any part of this
Agreement is contrary to, prohibited by, or deemed invalid under applicable laws
or regulations, such provision shall be inapplicable and deemed omitted to the
extent so contrary, prohibited or invalid, but the remainder hereof shall not be
invalidated thereby and shall be given effect so far as possible. 12. Direction.
The Lenders party hereto, constituting the Required Lenders, hereby direct the
Agent to execute and deliver this Agreement, and, by their execution below, each
of the undersigned Lenders agrees to be bound by the terms and conditions of
this Agreement. [Signature Pages Follow] 4 22018807



--------------------------------------------------------------------------------



 
[forbestermloanforbearanc005.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written. BORROWER FORBES ENERGY SERVICES LLC
By:_____________________________ Name: L. Melvin Cooper Title: Senior Vice
President, Chief Financial Officer and Assistant Secretary [Signature Page to
Forbearance Agreement] 22018807



--------------------------------------------------------------------------------



 
[forbestermloanforbearanc006.jpg]
AGENT WILMINGTON TRUST, NATIONAL ASSOCIATION By:_____________________________
Name: Title: [Signature Page to Forbearance Agreement] 22018807



--------------------------------------------------------------------------------



 
[forbestermloanforbearanc007.jpg]
LENDERS ASCRIBE III INVESTMENTS LLC By:_____________________________ Name:
Title: [Signature Page to Forbearance Agreement] 22018807



--------------------------------------------------------------------------------



 
[forbestermloanforbearanc008.jpg]
LENDERS SOLACE FORBES HOLDINGS LLC By: Solace Capital Partners LP
By:_____________________________ Name: Title: [Signature Page to Forbearance
Agreement] 22018807



--------------------------------------------------------------------------------



 